Citation Nr: 1140647	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 1960 to December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for bilateral defective hearing.  He claims exposure to acoustic trauma in service in his job as a cryrogenics fluid specialist in service.  He states that he worked next to the runway where jets took off and were serviced.  He has been shown to have defective hearing by VA standards in both ears.  (See, VA examination report of June 2008).  A VA March 2007 outpatient treatment record shows that the Veteran was administered an audiometric test.  It was noted that he had asymmetrical hearing loss worse on the left, and the speech recognition percentages were noted.  The report referred the reader to an attached audiogram display option.  The report of the audiometric testing was not associated with the file.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, when the Veteran was examined by VA in September 2007, the examiner opined that in light of the normal exit physical there was no evidence to support a claim that hearing loss related to military service.  The VA audiological opinion is inadequate as it based on the rationale that the Veteran had normal hearing upon separation from service.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus another VA audiology examination should be afforded to the Veteran to determine the nature and etiology of his defective hearing.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility from 2007 to the present.  Of particular interest is the audiogram report referred to in the March 2007 VA outpatient record noted above.  If this records is unavailable, simply does not exist, or further attempts to obtain it would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The Veteran's history should be documented.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran's current hearing loss disability is causally related to exposure to acoustic trauma during his military service.  Any opinion expressed should be accompanied by a complete rationale.  If an opinion cannot be provided without resort to mere speculation, the examiner should so state and should explain why the opinion cannot be provided without resort to mere speculation.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


